 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STARR INDEMINITY & LIABILITY                      No. 1:17-cv-00213-DAD-BAM
      COMPANY,
12
                         Plaintiff,
13                                                      ORDER GRANTING STIPULATION TO
             v.                                         STAY PROCEEDINGS
14
      JT2, INC. dba TODD COMPANIES,                     (Doc. No. 51)
15
                         Defendant.
16

17    JT2, INC. dba TODD COMPANIES,
18                       Third-Party Plaintiff,
19           v.
20    BUCKMAN-MITCHELL, INC., a
      California Corporation, and TODD
21    WILLIAMS, an individual, and ROES
      1–100, inclusive,
22
                         Third-Party Defendants.
23

24          On March 18, 2019, the parties—including the third-party plaintiff and defendants—

25   submitted a stipulation to stay proceedings pursuant to Federal Rule of Civil Procedure 83 and

26   Local Rule 143. (Doc. No. 51.) Therein, the parties agree “to stay all further deadlines and

27   matters in this action until such time as a re-audit of the applicable workers compensation

28   insurance policy can take place.” (Id. at 2.) The parties aver that a stay “will maximize judicial
                                                       1
 1   efficiency, promote further attempts of the parties to resolve their differences without court

 2   intervention[,] and promote fundamental fairness in the resolution of the parties’ respective

 3   claims.” (Id.)

 4          Having reviewed the entire file and the parties’ stipulation, the court finds good cause to

 5   stay the proceedings in this action pending completion of the re-audit of the applicable workers

 6   compensation insurance policy. Accordingly, and pursuant to the parties’ stipulation:

 7          1.        The proceedings in this case shall be stayed until the parties have the opportunity

 8                    to re-audit the applicable workers compensation insurance policy;

 9          2.        The parties are required to notify the court that the re-audit has concluded within

10                    three (3) days of that occurring;

11          3.        Following the re-audit of the applicable workers compensation insurance policy,

12                    the parties are directed to meet and confer and submit a joint proposed scheduling

13                    order and request to lift the stay, or other appropriate actions as may be required;

14                    and

15          4.        The parties shall file a joint status report every thirty (30) days advising the court

16                    of the status of the re-audit.

17   IT IS SO ORDERED.
18
        Dated:        March 20, 2019
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                          2
